Citation Nr: 1424013	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-10 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of the recovery of overpayment of VA Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) education benefits in the amount of $684.30.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to June 2008.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a January 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined that the Veteran owed VA $684.30 as a result of an overpayment in education benefits.
FINDINGS OF FACT

1.  The Veteran was certified as a student enrolled in an approved educational program at Career Academy with a start date of March 15, 2011, and an end date of October 21, 2011.  

2.  The Veteran completed his externship nine days early, on October 12, 2011.  

3.  VA paid a monthly housing allowance for the period ending October 21, 2011, resulting in an overpayment of $573.30 and a book and supplies overpayment of $111.00.  The total overpayment is $684.30.

4.  There is no indication of fraud, misrepresentation or bad faith on the part of the Veteran in the creation of the debt due to overpayment in the amount of $684.30.

5.  Denial of the waiver request would defeat the purpose of the award of VA educational benefits.


CONCLUSION OF LAW

Recovery of an overpayment of education benefits in the amount of $684.30 is waived.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965, 1.967 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An overpayment is created when a payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962.  Recovery of the overpayment of any VA benefits must be waived if: (1) the application for relief is filed in a timely manner; (2) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (3) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c).

An application for waiver generally is timely if it is made within 180 days from the date of VA's notification to the payee of the indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  Here, the Veteran was notified of the overpayment indebtedness in January 2012 and he filed his application for waiver that same month.  Thus, the Veteran's application was timely filed.

As for the second requirement, the statute prohibits a waiver if there is an indication of fraud, misrepresentation, or bad faith on the part of the appellant.  38 U.S.C.A. § 5302(c).  The regulations provide that it is not necessary that the debtor undertakes conduct with actual fraudulent intent if such conduct is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and the result of that conduct is a loss to the government.  38 C.F.R. § 1.965(b)(1).  In this regard, a waiver is not warranted if a material fact is misrepresented, or there is unfair dealing or deceptive dealing.  38 C.F.R. § 1.965(b)(1).  The record contains no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran.

With respect to the third requirement, the 'equity and good conscience' standard is applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965(a).  It means arriving at a fair decision between the obligor (the appellant) and the government.  38 C.F.R. § 1.965(a).  In making such a decision, the following factors (which are not an all-inclusive list) must be considered: (1) fault of the debtor; (2) balancing of faults; (3) changing position to one's detriment; (4) undue hardship; (5) defeat of the purpose for which benefits were intended; and (6) unjust enrichment.  38 C.F.R. § 1.965(a).  

The Veteran is responsible in the creation of the debt as he completed his externship nine days early, on October 12, 2011.  The weight of the fault in creation of the debt is due to the Veteran's actions.  These factors, however, must be considered with the other elements that make up the equity and good conscience standard.  In this regard, the Board believes that denial of the waiver request would defeat the purpose of the award of VA educational benefits.  The debt of $684.30 is a nominal amount that was created by the Veteran's diligence in completing his externship nine days early, possible only by working seven days a week (12 to 13 hours per weekday and six to eight hours on weekends), so that he could take care of personal matters before starting his job.  See March 2012 VA Form 9.  The Board has considered unjust enrichment, but finds that equity and good conscience dictate that a waiver should be granted.  In addition, the Board can find no regulation showing the appellant should be penalized for completing his coursework early.  


ORDER

A waiver of the recovery of overpayment of VA education benefits in the amount of $684.30 is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


